Citation Nr: 0909731	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  03-28 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of death, 
including as a result of exposure to herbicides.

2.  Basic eligibility for Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The appellant is a widow of the Veteran who served on active 
duty from January 1961 to July 1984.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2002 rating decision by the Houston Regional Office 
(RO) of the Department of Veterans Affairs (VA) that denied 
service connection for the cause of the Veteran's death, 
denied eligibility for DEA benefits, and denied entitlement 
to accrued benefits and DIC benefits under 38 U.S.C.A. 
§ 1318.  In September 2003, the appellant indicated that when 
more evidence was received she would request a hearing.  In 
October 2005 correspondence, the RO provided a description of 
the different hearing options and asked the appellant to 
indicate the type of hearing she preferred.  She has not 
responded.  

A November 2006 Board decision denied entitlement to 
Dependency and Indemnity Compensation benefits under 
38 U.S.C.A. § 1318.  This decision is final and this matter 
is not before the Board.  

A temporary stay of appellate review was placed on this case, 
just as it was in all other pending appellate claims for 
presumptive service connection based on exposure to Agent 
Orange, in which the only evidence of such exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
in the waters off the shore of Vietnam.  These cases were 
delayed pending final determination of appellate actions in 
the case of Hass v. Nicholson, 20 Vet. App. 257 (2006).  It 
its May 2008 decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit), in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008), found that VA reasonably 
interpreted 38 U.S.C.A.§ 1116(a)(1)(A) and 38 C.F.R. 
§ 3.307(a)(6)(iii) as requiring the physical presence of a 
Veteran within the land borders of Vietnam (including inland 
waterways) during service, and that the receipt of the 
Vietnam Service Medal alone, does not establish service in 
Vietnam.  The appellant in Haas filed a petition for a writ 
of certiorari to the U.S. Supreme Court which was denied on 
January 21, 2009, and the decision of the Federal Circuit in 
Haas v. Peake is now final.  Thus, as the appeal in the Haas 
case has been resolved, the stay on all cases previously 
affected thereby has been lifted and this case is now 
appropriate for appellate review by the Board.  See Haas v. 
Peake, 77 U.S.L.W. 3267 (Jan 21, 2009)(No. 08-525).  This 
rating decision complies with the applicable laws and 
Regulations as interpreted by the Federal Circuit's decision 
therein. 


FINDINGS OF FACT

1.  The Veteran served in Thailand during the Vietnam era; 
however there is no evidence that the Veteran stepped foot 
into the Republic of Vietnam or was in the inland waters 
thereof; nor is there verifiable, credible evidence that the 
Veteran was otherwise exposed to herbicides during active 
service.

2.  The Veteran died in April 2002 at the age of 58; lung 
cancer is certified as the cause of his death, and no 
contributing causes are listed.  

3.  During his lifetime, the Veteran had not established 
service connection for any disability.

4.  Lung cancer was not present in service or until years 
thereafter, and this disorder is not etiologically related to 
the Veteran's active service.


CONCLUSIONS OF LAW

1.  Service connection for cause of the Veteran's death is 
not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.312, 3.313 (2008).

2.  The requirements for basic eligibility for DEA under 
Chapter 35, Title 38, United States Code, have not been met. 
38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807, 
21.3021 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Veterans Appeals 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

Furthermore, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the notice provided to a claimant seeking 
dependency and indemnity compensation (DIC) benefits, as in 
this case, must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected. Hupp, 21 Vet. App. at 352-53.

Here, in regards to the claim seeking entitlement to service 
connection for the cause of death, VA fully informed the 
appellant including via correspondence and other 
documentation of the types of evidence needed to substantiate 
her claim and its duty to assist her in substantiating her 
claim under the VCAA.  The appellant was advised of what type 
of evidence was needed to substantiate the claim, and of her 
and VA's responsibilities in the development of the claim.  
See 38 C.F.R. § 3.159(b)(1).  

Any lack of full technical compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist is non-
prejudicial.  It is clear that he was provided with the 
opportunity to participate in the processing of her claim so 
as to render any defect in notice non-prejudicial.  In 
addition, the appellant has demonstrated through her 
submission of additional evidence that she was aware of the 
type of evidence required to substantiate her claim.  
Moreover, the benefit being sought is not being granted in 
this case, so the Board will not reach the issue of 
disability rating or effective date discussed by the Court in 
Dingess.

It appears that all obtainable evidence identified by the 
appellant relative to her cause of death claim has been 
obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her cause of death claim, and to 
respond to VA notices.  Moreover, the appellant has 
demonstrated knowledge of, and has acted upon, the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that the appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim).  
Any presumption of error as to VCAA notice has been rebutted 
in this case.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her cause of death claim 
under the VCAA.  The appellant is not prejudiced by the 
Board's proceeding with review of the matter on the merits at 
this point.  See Conway v. Principi, 6 Vet. App. 226 (1994).

In regards to the claim seeking DEA benefits, there are some 
claims to which VCAA does not apply.  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001).  It has been held not to apply to 
claims based on allegations that VA decisions were clearly 
and unmistakably erroneous. Id.  It has been held not to 
apply to claims that turned on statutory interpretation.  
Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  The Court 
has held that the provisions pertaining to VA's duty to 
notify and to assist do not apply to a claim if resolution of 
the claim is based on interpretation of the law, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The Court has also 
held that compliance with the VCAA is not required if 
additional evidence could not possibly change the outcome of 
the case.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).  Such is the case in regards to this claim.

II.  Factual Background

During his lifetime the Veteran had not established service 
connection for any disability.  His death certificate 
revealed that he died in April 2002 at the age of 58, and 
listed the cause of his death as lung cancer.  No other 
significant conditions were listed.  It was indicated that 
tobacco use probably contributed to his death.  

Service Treatment Records (STR's) were negative for any 
complaints, treatment, or findings for any conditions that 
caused or contributed to the Veteran's death.  There is 
nothing in the record to suggest that he was a prisoner of 
war, nor is it alleged.  Service personnel records show that 
the Veteran served in Thailand and did not show that the 
Veteran ever traveled to Vietnam.  His DD Form 214 
specifically noted that he was not in Vietnam.  

Post service medical records from Brooke Army Medical Center 
(1998-2002) showed that the Veteran smoked tobacco pipes up 
to five times a day and received treatment for bronchitis.  
January 2002 records showed that beginning in November and 
December 2001, the Veteran had complaints of a persistent 
cough and associated headache.  He was felt to have 
bronchitis versus pneumonia and was given antibiotic without 
good effect.  A workup ensued and a chest x-ray apparently 
showed pneumonia.  A CT scan of the chest was performed on 
January 10, 2002, which revealed lymphadenopathy at the 
paratracheal region measuring approximately 11mm.  There was 
also a mass at the right upper lobe with obstruction of the 
bronchus.  There appeared to be post obstructive infiltrate.  
The Veteran underwent a bronchoscopy and the biopsy brushings 
and lavage all revealed non-small cell lung carcinoma.  It 
appeared that there was evidence of a tumor in both the right 
upper lobe and right lower lobe.  He underwent argon laser to 
the right upper lobe lesion to relive the obstructive 
symptoms.  He indicated that the procedure was only minimal 
in effect.  It was determined that he was not a candidate for 
curative measures.  A subsequent record noted that treatment 
options were limited due to the residuals of post obstructive 
pneumonia.  He underwent radiation treatment.  

A February 2002 record noted that treatment of the stage four 
non-small cell lung cancer was delayed because of 
complication of post-obstructive pneumonia, which was treated 
with IV antibiotics, followed by one month of Augmentin, in 
addition to palliative XRT.  Due to his rapidly declining 
performance status and his rapid weight loss, it was 
determined that he would not benefit from chemotherapy.   






III.  Criteria and Analysis

A.  Cause of Death

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a). In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death. 38 C.F.R. § 3.312(b).  It is 
not sufficient to show that a service-connected disability 
casually shared in producing death; rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a Veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as cancer, become manifest to a degree 
of 10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The law further provides that, if a Veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda (PCT); 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or esotheliomas).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "Veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Under the applicable law discussed above, "service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  See 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  As 
noted in the Introduction, above, the interpretation of the 
quoted language has been the subject of extensive litigation.  
Under the judicial precedent in the Haas case, in order for 
the presumption of service connection based upon herbicide 
exposure to apply, a Veteran must have set foot on the 
landmass of the country of Vietnam or served in the inland 
waters of Vietnam.  

When a disease is first diagnosed after service but not 
within an applicable presumptive period, service connection 
may nevertheless be established by evidence demonstrating 
that disease was in fact incurred during service.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there 
is no presumptive service connection available, direct 
service connection can be established if the record contains 
competent medical evidence of a current disease process with 
a relationship to exposure to an herbicide agent while in 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
Combee at 1043-44.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The Board has reviewed all the evidence in the claims file.  
Although we have an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement 
that all of the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Here, the appellant's theory of entitlement to the benefit 
sought is that the Veteran's lung cancer was related to 
exposure to herbicides during service.  She alleged that the 
Veteran served in Thailand and was exposed to the same toxins 
as the Veterans who served in Vietnam.  She also indicated 
that her husband worked on fighter aircrafts that were used 
in direct support of operations in Vietnam and was further 
exposed to herbicides when Operation Ranch Hand crews flew 
airlift missions in Laos and Thailand.  However, there is 
nothing in the record, other than the appellant's statements, 
that the Veteran was exposed to any toxins or herbicides.  
The Board observes that the aircraft employed in Operation 
Ranch Hand (the military code name for the spraying of 
herbicides from U.S. Air Force aircraft in Southeast Asia) 
were C-123s.  There was no corroborating evidence of record 
that the aircrafts the Veteran serviced or were exposed to 
were responsible for the dispersal of herbicides in Vietnam.  
Furthermore, the appellant indicated that her husband went to 
Vietnam either on temporary duty or on leave.  However, 
service personnel records do not show that the Veteran ever 
traveled to Vietnam and his DD Form 214 specifically noted 
that he did not serve in Vietnam.  Therefore, the appellant 
is not entitled to presumptions that the Veteran was exposed 
to herbicides in service.  The appellant has been somewhat 
vague in so far as describing the actual mechanism of 
herbicide exposure.  In the Board's opinion, there is a 
preponderance of evidence that establishes that the Veteran 
did not set foot in Vietnam and was not exposed to herbicides 
in service.

The appellant may still establish service connection for the 
Veteran's cause of death due to lung cancer by competent and 
probative evidence showing that such disease is somehow 
related to service.  However, the record includes no 
competent evidence of a nexus between lung cancer and the 
Veteran's service.  There is no medical opinion of record 
that is favorable to the appellant's claim.  The Board 
recognizes the sincerity of the appellant's belief that her 
husband's lung cancer was related to his service, or 
specifically caused by alleged exposure to herbicides during 
service.  However, the resolution of issues which involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Her own statements relating the Veteran's death to 
herbicide exposure or other toxins are not competent 
evidence, as she is a layperson, and lacks the training to 
opine regarding medical etiology.  Id.

In addition, the record does not contain any evidence that 
the lung cancer that was the immediate cause of the Veteran's 
death was manifested in service or in his first postservice 
year; in fact, the cancer was diagnosed in 2002, more than 17 
years after his discharge from service.  Consequently, 
service connection for the cause of the Veteran's death on 
the basis that the disease that was the primary cause of 
death became manifest in service (or on a presumptive basis 
as a chronic disease under 38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309) is not warranted.  

Since there is a preponderance of evidence against the 
appellant's claim of entitlement to service connection for 
cause of death, a doubt is not raised to be resolved in his 
favor.  The claim is denied.

B.  Dependents' Educational Assistance under Chapter 35

Pursuant to applicable law, DEA allowance under Chapter 35, 
Title 38, United States Code, may be paid to a surviving 
spouse or child of a Veteran who dies of a service-connected 
disability. 38 U.S.C.A. § 3501; 38 C.F.R. § 3.807.  However, 
for reasons already discussed, service connection has not 
been established for the cause of the Veteran's death.  The 
Board observes that in cases such as this, "where the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law."  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Here, as the appellant has not been granted service 
connection for the cause of the Veteran's death, her claim of 
entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, must be denied for 
a lack of legal merit.












ORDER

Service connection for the cause of the Veteran's death, 
including as a result of exposure to herbicides is denied.

Entitlement to DEA benefits under Chapter 35, Title 38, 
United States Code is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


